ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
ANHAM FZCO                                   ) ASBCA No. 62306
                                             )
Under Contract No. SPM300-10-D-3373          )

APPEARANCES FOR THE APPELLANT:                   Kelly E. Buroker, Esq.
                                                 Jeffrey M. Lowry, Esq.
                                                  Vedder Price P.C.
                                                  Washington, DC

                                                 Kirsten W. Konar, Esq.
                                                  Vedder Price P.C.
                                                  Chicago, IL

APPEARANCES FOR THE GOVERNMENT:                  Daniel K. Poling, Esq.
                                                  DLA Chief Trial Attorney
                                                 J. Maxwell Carrion, Esq.
                                                 Katherine B. McCulloch, Esq.
                                                 Steven C. Herrera, Esq.
                                                  Trial Attorneys
                                                  DLA Troop Support
                                                  Philadelphia, PA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 22, 2021



                                              KENNETH D. WOODROW
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62306, Appeal of ANHAM FZCO,
rendered in conformance with the Board’s Charter.

      Dated: July 22, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2